Order entered July 3, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-01114-CV

                              MATTHEW D. STERN, Appellant

                                                V.

                         BELLA CUSTOM HOMES, INC., Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-00079-B

                                            ORDER
       Before the Court is appellee’s June 29, 2018 unopposed second motion for extension of

time to file a brief. We GRANT the motion and extend the time to July 30, 2018. We caution

appellee that further extension requests will be disfavored.


                                                       /s/     ADA BROWN
                                                               JUSTICE